DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on January 7, 2021 for the patent application 16/086,283 filed on September 18, 2018. Claims 1-12, 14-19 and 21 are amended claims 13 and 20 are cancelled. Claims 1-12, 14-19 and 21 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12, 14-19 and 21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1 and 21 are directed to “methods,” (i.e. processes), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “providing tooth-brushing guide information,” in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “analyzing a captured image of a user, recognizing a face of the user, and identifying landmarks of the face; generating a dental model of the user using the landmarks; providing a virtual dental image by augmented reality using the dental model; and providing tooth-brushing guide information using the dental model, wherein the providing of the virtual dental image by augmented reality includes: analyzing the captured image and estimating a hand of the user with which a toothbrush is held and an angle thereof, and displaying a position and an angle of a virtual toothbrush image by augmented reality on the basis of the estimated hand and angle thereof.” These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a user terminal” and “a content providing apparatus” are claimed, as these are merely claimed to generally link the use of a judicial exception to a particular technological environment or field of use. In other words the claimed “providing tooth-brushing guide information,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a user terminal” and “a content providing apparatus” are claimed, these are generic, well-known, and conventional data gather computing elements. As evidence that these are generic, well-known, and a conventional data gathering computing elements, Applicant’s specification discloses these in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Furthermore, ““a user terminal” and “a content providing apparatus,” as described in paras. [0048], [0068], [0152] and [0161] disclose ubiquitous standard equipment within modern computers and does not provide anything significantly more. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites the limitation “the jawline.” The limitation is not previously introduced in claim 1, 3 or 4. As such, the limitation lacks antecedent basis. Therefore, claim 4 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Response to Arguments
The Applicant’s arguments filed on January 7, 2022 related to claims 1-12,14-19 and 21 are fully considered, but are not persuasive.  

Drawings 
The Applicant respectfully argues “The Examiner asserts Fig. 10 fails to comply with 37 CFR 1.84(b)(1). Amended replacement Fig. 10 has been submitted with this Response. As such, all drawings are now in compliance with 37 CFR 1.84(b)(1).”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the drawing objections are withdrawn.
Claim Objections
The Applicant respectfully argues “The Office Action objects to claims 2-19 as including typographical errors. Claims 2-19 have been amended herein to cure the typographical errors. Applicant respectfully requests the objection to the claims 2-19 be withdrawn.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the claim objections are withdrawn.

Rejections - 35 U.S.C. §101
Step 2A, Prong Two Argument and Step 2B Argument
The Applicant respectfully argues “Applicant respectfully submits that the claimed method solves technological problems in conventional industry practice which are described throughout the specification, for example, in paras. [0004] - [0007] of the originally-filed specification.
The Examiner respectfully disagrees. Improper tooth-brushing as described in the Applicant’s written description as originally filed in paras. [0004]-[0007] is not considered to be “technological problems in conventional industry practice.” As such, the argument is not persuasive. 

The Applicant respectfully argues “To solve the above problems, according to claims 1 and 21, the method includes a feature which analyzes the captured image and estimates a hand of the user with which a toothbrush is held and an angle thereof, and displays a position and an angle of a virtual toothbrush image by augmented reality on the basis of the estimated hand and angle thereof.”
The Examiner respectfully disagrees. The “method” as described is analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). The fact that the claims apply it to a generic computer to achieve augmented reality is irrelevant. MPEP §2106 further discusses this as follows:
“Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’).” As such, the argument is not persuasive. 

The Applicant respectfully argues “Based on the above features, the claimed invention achieves technical benefits over the prior approaches. That is, according to the claimed invention, it is possible that children can concentrate better on the provided content because tooth-brushing guide information is provided using augmented reality. Also, according to the claimed invention, it is possible to keep the children interested in the provided content, since guide information is provided through interactions with children instead of fixed content merely being played to the children.”
The Examiner respectfully disagrees. The Applicant’s claims provide no “technical benefits.” At best this is a method that benefits mankind and not that of any one technology. As such, the argument is not persuasive. 

The Applicant respectfully argues “Because the claims are directed to an improvement over the prior art methods, the claims are integrated into a practical application, and are patent eligible under Prong Two of Step 2A of the Revised Guidance.”
The Examiner respectfully disagrees. First, arguments with regard to “an improvement over the prior art methods” are best suited for arguing rejections under 35 U.S.C. §§ 102 and 103. The test for 35 U.S.C. § 101 subject-matter eligibility requires claims to be examined using the “two-part Mayo test” for determining subject-matter eligibility, as previously performed above. As such, the argument is not proper for facilitating a 35 U.S.C. § 101 subject-matter eligibility discussion.
Second, the Applicant is misconstruing the proper analysis under 35 U.S.C. § 101. The lack of prior art, clearing the claims of any 35 U.S.C. §§102 or 103 rejections, is not evidence (i.e. “the claims are integrated into a practical application”) of subject-matter eligibility under 35 U.S.C. §101. As such, the argument is not persuasive. 
The Applicant respectfully argues “Also, the above features are not included in the conventional method for managing a process, and are not disclosed in the prior art, as acknowledged by the Examiner. Thus, Applicant respectfully submits that independent claims 1 and 21 and its respective dependent claims should be determined as claiming "significantly more” than a mere abstract idea to pass the Alice Step 2B test. Accordingly, Applicant respectfully submits that claims 1 and 21 are patent-eligible under § 101. As claim 20 has been cancelled, the portion of this rejection as to claim 20 is now moot. Applicant respectfully requests withdrawal of this rejection.”
The Examiner respectfully disagrees. AS previously indicated above, the Applicant’s claims do not provide “a practical application” and are not “significantly more,” as described in the latest revision of MPEP §2106 which supersedes the 2019 PEG. As such, the argument is not persuasive. Therefore, the claim rejections under 35 USC §101 are not withdrawn.

Rejections - 35 U.S.C. §102 and §103
The Applicant respectfully argues “Claims 1-3, 12, 17, 20 and 21 are rejected under § 102(a)(1) as being anticipated by Sarubbo et al. (US 2017/0238692, hereinafter “Sarubbo”). Claim 14 is rejected under $103 as being unpatentable over Sarubbo, in view of Ortins et al. (US 2010/0170052, hereinafter “Ortins’’). Applicant respectfully traverses the rejections and requests reconsideration.”
The Examiner respectfully agrees. In view of the amending of claims 1 and 21 to include features of allowable subject matter claim 13, the argument is persuasive. Therefore, the rejections under 35 USC §§102 and 103 are withdrawn.

Rejections - 35 U.S.C. §112
The Applicant respectfully argues “Claims 1-21 are rejected under § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter. Claim 8 is rejected under § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant respectfully submits that the claims have been amended herein. In view of these amendments, the claims are definite. Therefore, Applicant respectfully requests withdrawal of the rejection.”
The Examiner respectfully agrees and disagrees. The Examiner respectfully agrees that most of the rejections have been overcome by the Applicant’s amendments. However, the Examiner respectfully disagrees, since claim 4 continues to be rejected as indicated above. As such, the arguments are not persuasive. Therefore, the rejection under 35 USC §112(b) to claim 4 is not withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P BULLINGTON whose telephone number is (313)446-4841.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat, can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/Robert P Bullington, Esq./

Primary Examiner, Art Unit 3715